THOMAS DECLARATION


  EXHIBIT 2
                                               FIRST AMENDMENT
                                                          TO
                            RECIPROCAL CONFIDENTIALITY AGREEMENT



         This First Amondment to Roclprocal Confidentiality Agreement ("First Amendment")
dated as of August 12, 2014 between Rhodia Operations SAS.. a French corporation with
offices at 40 rue de la Haie Coq, Aubervilliers, 93306, France ("RHODIA FRANCE") and Solvay
USA Inc., a Delaware corporation with offices at 8 Cedarbrook Drive, Cranbury, NJ 08512-7500
("SOLVAY USA· and, together with RHODIA FRANCE, hereinafter referred to as "RHODIA") and
PPT Research, Inc., a Pennsylvania corporation, with offices al 516 Business Park Lane,
Allentown, PA 18109 ("PPT").

      Whereas. RHODIA FRANCE and PPT entered into a Reciprocal Confidentiality
Agreement dated June 9, 2014 (the "Confidentiality Agreement"); and

          Whereas, RHODIA FRANCE, SOLVAY USA and PPT desire that SOLVAY USA, an
affiliate of RHODIA FRANCE, be added as a party lo the Confidentiality Agreement, and that the
Confidenlialily Agreement be otherwise amended In accordance with the terms set forth below;

         Now, Therefore, ii is hereby agreed that the Confidentiality Agreement shall be amended
as follows:

1.     Capitalized terms used herein shall have the meanings ascribed thereto In the
Confidentiality Agreement unless they are otherwise defined herein. References in this First
Amendment to a paragraph or subparagraph refer to a paragraph or subparagraph of the
Confidentiality Agreement.

2.      RHODIA FRANCE. SOLVAY USA and PPT hereby agree that SOLVAY USA is added as
a party to lhe Confidentiality Agreement and !hat the term "RHODIA", as defined in Section A of
the Confidentiality Agreement, is hereby amended to mean RHODIA FRANCE and SOLVAY
USA, as such companies are identified in the first paragraph of this First Amendment above.

3.       The text of Section 2.4(b) is hereby deleted in its entirely and is replaced with the
following:

       "(b) not disclose to any third party (including patent offices) and/or publlsh, the results of
Recipient's evaluation of the Samples supplied by Discloser; and"

4.      A new Section 2.5 is hereby added to the Confidentiality Agreement. following Section
2.4, having the following text:

        "2.5 Notwithstanding anything to the contrary herein contained, Rhodia will have
             the right to disclose to any third party that is not an Affiliate of Rhodia (a
             "Rhodia Partner") the Confidential Information of PPT and its Affiliates (the
             "PPT Information") and/or Samples of PPT and its Affiliates ("PPT
             Samples"). provided that such Rhodia Partner has executed and delivered
             lo one or more of RHODIA FRANCE or SOLVAY USA a confidentiality
             agreement substantially ln the form of that attached hereto as Exhibit "A"
             (a ~Third Party NOA"); wherein, among other things, such Rhodia Partner
             has agreed to (i) keep the PPT Information confidential, to use the same
             only for the purposes described therein. (ii) not to disclose the PPT
                                                      Page I <?l3
             I'' A111e111/11w111 to Rhatlit1/f'l'T Rese11r<·l1 R1!,·1jm1rnl Cmt/icl1!11lia/i1y .·lgre,'1111!11(
                                                          dated
                                                     J1111e !I, lfJ I./
            Information lo other parties, oxcapl as allowed in such Third Party NOA, and
            (iii) not to analyze PPT Samples except In connection with such purposes
            described in the Third Party NOA and that, as between Rhodia and the
            Rhodia Partner. the results thereof are the confidential Information of one or
            all of RHODIA FRANCE or SOLVAY USA."


4.      A new Section 2.6 is hereby added to the Conridentialily Agreement, following Section
2.5, having the following text:

        "2.6 Rhodia and PPT hereby agree that the results of any analyses or tests on
            the operational performance of PPT products (lncludlng Samples) or
            technology comprising PPT Confidential Information, which is undertaken by
            Rhodia, directly or indirectly, as allowed hereunder ("Performance
            Reports"), shall be the Confldentlal Information of both Rhodia and PPT
            under this Agreement. Rhodia and PPT hereby further agree that the
            results of any other analyses or studies undertaken by Rhodia, directly or
            indirectly, as allowed hereunder, in fmtherance of the Purpose ("other
            Reporls"), shall be the sole property of Rhodia, subject, always, to Rhodia's
            compliance with its obllgalions under lhis Agreement to ll1e extent that any
            such Olher Report contains any Confidential Information of PPT; provided
            that Rhodia shall have no obligation under Section 2.1(e} hereof with
            respect to any such Other Report. Rhodia agrees to provide PPT with a
            copy of any Performance Report promptly after the completion thereof, but
            Rhodia will have no obligation to disclose the content of any of the Other
            Reports to PPT."

5.       Except as set out in this First Amendment. all terms of the Confidentiality Agreement
shall remain unchanged and in full force and ertect

6.     This First Amendment shall be governed by and interpreted under the laws of the Slate of
Delaware without giving effect to the choice of laws principles thereof, and may not be
superseded, amended or modified except by written agreement between the parties.

7.       This First Amendment may be executed in any number of counterparts and via electronic
copy (pdf.). This has the same effect as if lhe signatures on the counterparts were on a single
copy of lhis First Amendment.




                                                        !'age lo/3
             f'' .-ll//('t11l111c111 tv Rltudia !'I''/' llc!.,ee1r,li fledt1rucaf Cu1!fille11tiality .-lwt!e111e111
                                                                dated
                                                           J1111e 9. 2014
                                                                                                  111
Jn Witness Whoroof, the parties have signed this First Amendment as of this                  L'iday of August
2014 through their authorized representatives as of the date first shown above.

RHODIA OPERATIONS S.A.S.                                       SOLVAY USA JNC.
                     / /2
             \            ~) '     1,7 '                             1__l (:).M   v-e vi ~   TI1        o   ~~
                         I /1/.i1n"'\7
By: - - - - -- ~k.~ L-~ ,.....                                 By: _ _ _--,---..----.--__,.._-
   Name:     ,J       '    '        •                               Name:     Ve                f
                                                                                        Sf.,." e c;. y
   Tille:
                                                                    Tille:~

PPT RESEARCH, INC.




                                               Pagel ofJ
            I'' A111e11d111e111 to Rhodia/PPT Rescmrch l?eciprocal Confidemialit)' ,lgree1111m1
                                                   dated
                                              J1111e 9, 2014
                             Exhibit "A"                                      required to be disclosed by operation of law, provided that PARTNER
                                                                              shall provide notice of such requirement to SOLVAY prior to any
                                                                              disclosure, so that SOLVAY may seek an appropriate protective order
                    CONFIDENTIALITY AGREEMENT
                                                                              or other remedy , and PARTNER shall give necessary information and
                                                                              support to SOLVAY in furtherance of seeking such remedies , and
 This Confidentiality Agreement ("Agreement") is, effective as of
                                                                              shall only disclose that portion of SOLVAY INFORMATION that
 _ _ _ _ _ , 2014 ("E ffective Date"), made by and between [one of
                                                                              PARTNER is strictly compelled to disclose. SOLVAY INFORMATION
 RHODIA FRANCE or SOLVAY USA] ("SOLVAY"}, a corporation                       which is specific shall not be deemed to fall within any of the above
 organized and existing under the laws of _ _ _ _ _ and having
                                                                              exceptions . merely because it is embraced by more general
 offices at          .        . , and ~ - - - - - ("Partner"), a              information m such exception. In addition, any combination of features
 co rporation organized and existing under the laws of _ _ _ _ and            shall not be deemed to be within any of the above exceptions merely
 having office s at _ _ _ __ _
                                                                              because the features are individually within such exception, but only if
                                                                              the combination itself and its principle of ope ration are within such
  SOLVAY wishes to discuss with Partner certain technologies for use in       exception.
 silicon wafer applica tions , and may want Partner to analyze certain
 product samples ("Samples") with SOLVAY's prior written approva l            5 . . PARTNER shall return to SOLVAY, upon request, any and all
 and to _provide SOLVAY with the results thereof (the "Results"). In          written documents comprising SOLVAY INFORMATION, except that
 such d1scuss1ons, and in connection with any such Sample analysis
                                                                              RECIPIENT's legal counsel may retain one copy of such documents
 and reporting of Results , ii is anticipated that SOLVAY may, directly or
                                                                              for record keeping purposes only.
 1nd1rectly, disclose or make available to PARTNER. orally, visually , by
 document, electronic mall , compu_ter disks , magnetic tape , or by any
                                                                             6 . . PARTNER shall return to SOLVAY , upon request, any and all
 other manner, business and technical information, including Samples ,
                                                                             written documents comprising SOLVAY INFORMATION, except that
 that SOLVAY regards as confidential, including without limitation
                                                                             PARTNER'S legal counsel may retain one copy of such documents for
 1nformat1on and/or Samples of PPT Research, Inc. which have been
                                                                             the sole purpose of determining its legal liability hereunder.
provided to SOLVAY under agreement of confidentiality {the "SOLVAY
 INFORMATION"). Such SOLVAY INFORMATION shall include but not
                                                                             7. Except as otherwise expressly provided , nothing in this Agreement
be limited to chemical formulations and properties thereof, process and
                                                                             shall be construed as granting any right in or license to PARTNER
manufactunng methods and procedures, related technical data and
                                                                             under any SOLVAY INFORMATION.
information,_ trade secrets, trademarks. know-how, prototypes, patents,
patent applications, formulae, processes, samples, reports, pricing and
                                                                             8.     Neither this Agreement nor the disclosure            of SOLVAY
market _1nformat1on , and other intellectual property and confidential
                                                                             INFORMATION hereunder shall result in any obligation       on the part of
information, and all notes , analyses, compilations , studies and other
                                                                             either party to enter into any other agreement with         the other or
documents based upon or induding SOLVAY INFORMATION prepared
                                                                             constitute any representation or warranty of any kind by   SOLVAY with
by or on behalf of PARTNER.                PARTNER acknowledges and
                                                                             respect to SOLVAY INFORMATION disclosed.
u~derst~nds that SOLVAY will not engage in the foregoing
d1scuss1ons , or permit the analysis of any Samples ,             without
                                                                             9. This Agreement shall be governed by and construed in accordance
PARTNER's execution of this Agreement.
                                                                             with the substantive laws of lhe State of Delaware, excluding any
                                                                             choice of law principles thereof.
Now therefore, it is hereby agreed as follows:
                                                                             10.      Because unauthorized disclosure or use of SOLVAY
1. The disclosure of SOLVAY INFORMATION, as well as the scope
                                                                             INFORMATION could cause irreparable harm and significant injury to
and content of the SOLVAY INFORMATION to be disclosed shall at
                                                                             ?OLVAY, PA_    R fNER ag rees that SOLVAY shall have lhe right to seek
all times , be sole ly wi thin the discretion of SOLVAY.   '
                                                                             1mmed1ate m1unct1ve relief to enforce PARTNER's obligations under
                                                                             thi s Agreement i_ n addi~ion t? any other rights and remedies it may
 2. PARTNER sha ll : (a) hold SOLVAY INFORMATION in confidence
                                                                             have , including without lim1tallon those permitted by the law.
and not disclose SOLVAY INFORMATION to any third party without
SOLVAY's prior written consent; and (b) use SOLVAY INFORMATION
                                                                             11 . . This Agreement constitutes the entire understanding between the
only for the purpose of the discussions above and any Sample
                                                                             parties _hereto as to the subject matter hereof and merges all prior
ana lysis and the reporting to SOLVAY of the Results (the "Purpose")·
                                                                             d1scuss1ons between them relating thereto .         No amendment or
and (c) restrict disclosure of SOLVAY INFORMATION to those of it~
                                                                             modification of this Agreement sha ll be valid or binding on the parties
employees who have a need to know for the Purpose . The oblig ations
                                                                             unless made in writing and_signed on behalf of each of the parties by
of PARTNER under this paragraph 2 shall expire seven (7) years after
                                                                             their respective duly authonzed officers or representatives .
the Effective Date.
                                                                             12. This Agreement may be executed in one or more counterparts, all
3. Any Samples provided hereunder shall be used only for the
                                                                             of which shall be considered one and the same agreement, and sha ll
Purpose. PARTNER will not analyze such Samples to determine their
                                                                             become a binding agreement when one or more counterparts have
chemical composition , microsco pic structure or method of
                                                                             been signed by e_ach party and delivered to the other party. Signed
manufacture without SOLVAY's prior written authorization and then
                                                                             counterparts of this Agreement may be delivered by facsimile and/or in
only within the limits of such authorization. Upon completion' of it~
                                                                             electronic email in "portable document format" (".pdf') .
evaluation of any Samples provided hereunder, PARTNER shall either
return any unused Samples to SOLVAY together with materials
derived therefrom , or sha ll certify in writing the disposal of same in a   IN WITNESS WHEREOF , PARTNER and SOLVAY have signed this
manner that does not reveal its identity or method of manufacture and,       Agreement through their respective authorized representatives.
otherwise , in compliance with all applicable laws and regulations
relating to health safety and the environment. PARTNER will report           [Name of Partner]
Results to SOLVAY in writing , and PARTNER agrees that such
Resu lts , as between SOLVAY and PARTER , shall be considered
                                                                             By
SOLVAY INFORMATION
                                                                             Name:
                                                                             Title
4. The obligations set forth in paragraph 2 above shall not apply to
any SOLVAY INFORMATION that: (a) is in the possession of
                                                                             [Name of Solvay entity]
PARTNER, as evidenced by its written records, at the time of
disclosure by SOLVAY; or (b) is or later becomes publicly known
through no wrongful act of PARTNER; or (c) is independently
discovered by PARTNER without reliance upon SOLVAY                           By
INFORMATION, as evidenced by PARTNER 's written records ; or (d) is          Name:
provided to PARTNER free of restriction on disclosure by a third party       Title
having the right to so provide such SOLVAY INFORMATION; or (e) is
.l




                               RECIPROCAL CONFIDENTIALITY AGREEMENT


       A. Parties:

                      RHODIA OPERATIONS,                                 PPT RESEARCH, INC.,
                      a company incorporated in France, having its       a company incorporated in the stale of
                      registered office located at 40 rue de la Haie     Pennsy lvania (USA), having its registered
                      Coq, 93306 Aubervilliers (France),                 office localed at 515 Ousiness Park Lane
                                                                         Allentown, PA 18109 (USA),

                     hereinafter referred lo as "Rhodia",                hereinafter referred to as "PPT",

      B. Recitals:

                     Rhodia is active in the development, production and sale of various chemicals and polymers,
                     including, but not limited to, surfactants, polymers, lubricant formulations, and owns valuable
                     know-how in connection therewith,

                     PPT is active in the development, production and sale of various formu lations, including, but not
                     limited to, can-iers and slun-ies for Solar, Semiconductors, and Optical Wafer Manufacturing, and
                     owns valuable know-how in connection therewith,

                     Rhodia and PPT wish to exchange certain information and samp les which they consider as highly
                     valuable and confidential to fulfill the Purpose (as hereinafter defined).

     C. Definitions:

     Purpose                   means the assessment (i) by Rhodia of the suitability to use PPT technologies in silicon
                               wafer applications and (ii) by both parties of their interest to enter into a further
                               agreement related lo a collaboration between both companies

     Effective Date           means 9 June 2014.
     Exchange Period          means the period starting on the Effective Date and ending on 8 June 2015, unless
                              earlier terminated by either party through notification thereof to the other party.
     Secrecy Period           means the period starling on the Effective Date and ending on 8 June 2020 i.e. 5 (live)
                              years after the end of the Exchange Period.
     Governing Law            The law of Delaware (USA), excluding its conflicts of law principles.
     Arbitration Rules        The Rules of Arbitration of the International Chamber of Commerce.
     Arbitration Place        Delaware (USA)

     The parties agree lo exchange their respective confidential information and samples unde r the terms and
     conditions set forth hereabove and in the hereunder Genera{ Terms and Conditions.




     NOV 231                                                                                                 l/5
                                                                                                                          ;_,
                                   GENERAL TERi\lS AND CONDITIONS


 1. ADDITIONAL DEFINITIONS:
 1.1. "Confidential Information" means (i) the Purpose, (ii) any technical, economic or business
      infonnation disclosed by either party or its Affiliates ("Discloser") to the other party or its
      Affiliates ("Recipient") during the Exchange Period in relation with the Purpose, ((iii) any
      technical, economic or business information obtained by Recipient through the fulfillment of the
      Purpose from, and to the extent it relates to, any information under (ii)), and (iv) any information
      acquired visually by Recipient at the occasion of its visits to any of Discloser's facilities.
      Confidential Information may include, without limitation, data, know-how, trade secrets,
      inventions, unpublished patent applications, specifications, product properties, compositions,
      technical capabilities and research and development programs.
      Information shall be Confidential Information when, (i) if disclosed in writing or on any other
      tangible suppmt, it is marked "confidential" by an appropriate legend or stamp, (ii) if disclosed
     orally or visually, it is identified as such during its disclosure and confirmed in writing within
      thirty (30) days after such disclosure, or (iii) acquired visually according to Sub-Clause 1.1 (v)
      hereabove.
1.2. "Sample" means any sample supplied by either party or its Affiliates ("Discloser") to the other
     party or its Affiliates ("Recipient") during the Exchange Period in relation with the Purpose.
1.3. "Affiliate" of a party means any entity or person controlling, or controlled by, or under common
     control with, such party, whether directly or indirectly; "control" (including, with correlative
     meanings, "controlling", "controlled by", and "under common control with") meaning the direct
     or indirect beneficial ownership of more than 50% of the voting or equity interest in such
     company or other entity.
1.4. For avoidance of doubt, Discloser and Recipient mean either Rhodia and its Affiliates or PPT and
     its Affiliates as the case may be.

2. CONFIDENTIALITY, NON DISCLOSURE AND RESTRICTED USE OBLIGATIONS:
2.1. With regard to Confidential Information and Samples, Recipient shall:
(a) hold the same in confidence using the same degree of care as it uses for protecting its own
    confidential infonnation and samples of a like nature (but in no event less than a reasonable
    degree of care), including, by keeping in secure storage and reasonably separate from other
    information and materials (i) Confidential Information in tangible or documented fonn and (ii)
    Samples;
(b) not disclose or supply the same to any third party (including patent offices), except, to the extent
    required to fulfill the Purpose, to its Affiliates, or with Discloser's prior written agreement, or
    pursuant to Sub-Clause 2.2;
(c) limit access to the same, on a strict need to know basis, to its and its Affiliates' employees,
    requiring that access to fulfill the Purpose, provided (i) such employees are subject to
    confidentiality obligations no less stringent than those contained hereunder through appropriate
    agreements, (ii) such employees have been informed by Recipient of the obligations hereunder,
    and (iii) Recipient remains responsible for any violation of the obligations hereunder by such
    employees;
(d) not use, or in any way exploit for its benefit, the same except for the Purpose; and
(e) upon Discloser's written request and option, either return Confidential Information to Discloser, or
    destroy (or delete permanently in the case of digital or electronic media) the same, all Recipient's
    copies of the same and all extracts, notes, analyses, compilations, technical drawings, studies and
    other documents prepared by Recipient and embodying or utilizing any part of the same, except
    that (i) this obligation shall not apply to routinely created backup copies of electronic data, and (ii)
    Recipient may retain one (1) copy of Confidential Information in controlled access files in



NOV231                                                                                             2/5
      accordance with the terms of this Agreement for the sole purpose of determining its legal
      obligations hereunder.
  2.2. [n the event Recipient is required to disclose Confidential Information or Samples under
     applicable law, regulation,. supervisory authority or other applicable judicial or governmental
     order, Recipient shall (i) info1m Discloser in writing before any disclosure thereof so that
     Discloser may seek an appropriate protective order, (ii) give upon Discloser's request all
     necessary information and support to ward off the disclosure thereof, (iii) ask the receiving third
     party to maintain confidentiality, and (iv) strictly limit the content of such disclosure to that
     portion of Confidential Information or Sample that it is strictly compelled to disclose. In any
     event, Recipient shall not oppose action by Discloser to obtain an appropriate protective order or
     other reliable assurance that confidential treatment will be accorded to Confidential Information
     and Samples.
 2.3. Recipient agrees that disclosure of any Confidential Information and (re-)export of any Sample, as
      authorized according to the provisions of Sub-Clause 2. l, shall be subject to all export laws,
      restrictions and regulations.
 2.4. With regard to Samples, in addition to obligations defined in Sub-Clause 2.1, Recipient shall:
 (a) not disassemble, analyze, or have others analyze, Samples or any portions thereof to determine
      their chemical composition, microscopic structure or method of manufacture, except to the extent
      strictly required for the Purpose;
 (b) not disclose to any third party (including patent offices) and/or not publish, the results of
      Recipient's evaluation of the Samples supplied by Discloser. For the avoidance of doubt, said
     results shal I be considered and treated by both parties as Confidential Information of both pa11ies;
     and
 (c) upon Discloser's written request and option, either return to Discloser any unused or unconsumed
     portion of the Samples and any materials derived from the Samples produced in performance of
     the evaluation, or dispose of th.e same in a manner that does not reveal their identity or method of
     manufacturing and in compliance with all laws and regulations relating to health, safety, and
     environment.

3. EXCEPTIONS:
The obligations of Article 2 shall not apply to any portion of Confidential Jnfonnation or Sample that
Recipient can prove:
(a) was available to the public prior to receipt or achievement hereunder, or becomes available to the
    public thereafter through no fault or negligence of Recipient, or
(b) was already in Recipient's possession prior to receipt or achievement hereunder, or
(c) was lawfully obtained from a third party legally entitled to do so after the time of receipt or
    achievement hereunder, and Recipient is free to disclose without breach of any of its obligations,
    or
(d) was independently developed by or for Recipient by person(s) not having access to Discloser's
    Confidential Infmmation or Samples.
For the purpose of this Article, any info1mation which is specific, shall not be deemed to be within any
of the foregoing exceptions, merely because it is embraced by more general information which falls
within any one or more of the foregoing exceptions. In addition, any combination of features shall not
be deemed to be within any of the foregoing exceptions, merely because individual features fall within
any one or more of the foregoing exceptions, but only if the combination itself falls within any one of
the foregoing exceptions.

4. WARRANTIES AND DISCLA1MERS:
4.1 Recipient acknowledges that Confidential Information and Samples are provided by Discloser "as
    is", without guarantee, warranty or representation of any kind, express or implied, including, but
    not limited to, as to (i) their accuracy or completeness, (ii) their merchantability, fitness for a



NOV231                                                                                          3/S
     particular purpose and non infringement of third parties' intellectual property rights, and (iii) their
     use, handling or disposal. Discloser shall incur no liabilities in connection with the foregoing.
4.2 In particular, and without prejudice to the generality of Sub-Clause 4. l, Recipient further
    acknowledges that (i) any Sample is of a developmental nature, and (ii) Discloser makes no
    representation, express or implied, that Discloser will supply it on a commercial basis.
4.3 Each party shall remain responsible for consequential damages caused to the other party through
    the breach of its obligations under Article 2.

5, TER!\I:
5.1 This Agreement shall enter into force as of the Effective Date.
5.2 At the end of the Exchange Period, Recipient shall discontinue its use of Confidential Information
    and Samples.
5.3 The obligations hereunder shall be binding upon each Recipient for the Secrecy Period.

6. CHOICE OF LAW AND DISPUTE RESOLUTION:
6.1 This Agreement shal I be governed by and construed in accordance with the Governing Law.
6.2 All disputes arising out of, or in connection with, the validity, interpretation, performance and/or
    tetmination of this Agreement, which cannot be amicably settled between the parties, shall be
    finally settled under the Arbitration Rules by one or more arbitrators appointed in accordance with
    such Arbitration Rules without recourse to the ordinary courts of law. Arbitration proceedings
    shall take place in the Arbitration Place, shall be conducted in confidentiality and in the English
    language. The award rendered therein shall be final, confidential and binding upon the patties. The
    foregoing is without prejudice to each party's right to seek injunctions, exequatur and other relief
    in any appropriate court, to the extent the same are not available in arbitration.

7. MISCELLANEOUS:
7. I Each disclosure or supply hereunder shall be at the sole discretion of Discloser.
7.2 Each Discloser shall hold ownership of its Confidential Information and Samples.
7.3 No right other than as set forth hereunder, or license, is granted hereby by Discloser to Recipient,
    expressly or by implication, with respect to Confidential Info1mation and Samples.
7.4 This Agreement, as may be amended pursuant to the provisions hereof is the entire understanding
    between the parties concerning the Purpose and supersedes all agreements, communications,
    understandings, representations, or any other arrangement, whether written or oral, made or
    existing between the parties prior to or simultaneously with this Agreement in connection with the
    Purpose.
7.5 This Agreement shall not be deemed to be a commitment of either patty to enter into another
    agreement whether or not in connection with the Purpose and neither party shall incur any
    obligation of any kind whatsoever other than as set forth in this Agreement.
7.6 No waiver of any provision of this Agreement shall constitute a waiver of any other provision nor
    shall any waiver constitute a continuing waiver.
7. 7 If any provision of this Agreement is declared invalid or unenforceable, all remaining pmtions of
     this Agreement shall continue in full force and effect as if this Agreement had been executed
     without the invalid provision.
7.8 This Agreement may only be superseded, runended or modified by written instrument, properly
    executed by duly authorized employees of each party.
7.9 Neither party shall assign any of its rights or obligations under this Agreement without the prior
    written consent of the other party.



NOV23I                                                                                            4/5
                                                                                                               LT
   7. IO This Agreement may be executed in counterparts, all of which taken together shall be deemed to
        be one and the same agreement. Execution and delivery of this Agreement by delivery of a
        facsimile or electronical ly recorded copy (including a .pdffile) bearing a copy of the signature of a
        Party shall constitute a valid and binding execution and delivery of this Agreement by such Party.


   IN WITNESS THEREOF, the parties have caused this Agreemerit to be executed through their duly
   authorized officers or representatives in two (2) original copies.


     RHODIA OPERATIONS                                        PPT RESEARCH INC.




Name: P f t ~               lo».Yer-i {- THC! t1 I~ S Name: Chip Ward
Title: 8eptlfy'-Pres-ident - Solvay-Nevetal'e-Em:ope       Title:   President

       1/ p      S'fn.1 leGj          IVoveco1f~




                                                                                                      SI 5
   NOV231
